Exhibit 10.1

 

THIRD AMENDMENT TO AGREEMENT OF SALE

 

THIS THIRD AMENDMENT TO AGREEMENT OF SALE (“Third Amendment”), is made and
entered into on this 30th day of January, 2019, by and between BLONDER TONGUE
LABORATORIES, INC., as Seller and JAKE BROWN RD, LLC, as Buyer.

 

Background

 

A. Seller and Buyer entered into an Agreement of Sale dated August 3, 2018 (the
“Original Agreement”) for the sale and purchase of real property identified as
(i) 19.407 acres of land, together with all rights, easements and interests
appurtenant thereto, situate at Lot 8, Block 9000, also known as 1 Jake Brown
Road, Old Bridge Township, New Jersey 08857 (the “Land”); and (ii) all
improvements located thereon, including, but not limited to, a commercial
building consisting of approximately 128,747 square feet (“the “Building,” and
Land and Building, collectively, the “Property”) and more particularly described
on Exhibit “A” attached to the Original Agreement, as amended by Seller’s letter
dated September 20, 2018, which extended the Due Diligence Period expiration
date, at Buyer’s request, to October 4, 2018 (the “First Amendment.”) and as
further amended by a certain second amendment dated October 8, 2018 (the “Second
Amendment”). The Original Agreement, as amended by the First Amendment and the
Second Amendment is referred to herein as the “Agreement”).

 

B. Buyer has now requested an extension of the Closing Date and Seller agrees to
Buyer’s request and the parties also agree to the further accommodations set
forth below.

 

NOW, THEREFORE, the parties, intending to be legally bound agree that, in
exchange for the consideration described below, the Agreement shall,
notwithstanding anything therein to the contrary, be modified as follows:

 

1. All capitalized terms use in this Third Amendment and not otherwise defined
herein shall have the same meanings as ascribed to them in the Agreement.

 

2. The parties acknowledge that the Buyer’s lender has required that at the
Closing the Buyer provide a reserve for certain capital expenses anticipated to
be made to the Property in the amount of $130,000 (the “Bank Capex Reserve”) and
that the funding, allocation, use, application, and disposition of the Bank
Capex Reserve is between the Buyer and its bank, (with no obligation upon Seller
(either as the seller under the Agreement or as tenant under the Lease) with
respect thereto and which is unrelated to the Property Repair Advance
contemplated by section 3 below.

 

3. Consistent with the provisions of Section 7 of the Second Amendment, the
parties hereto agree that Seller will advance to Buyer at Closing, the sum of
$130,000 (the “Property Repair Advance”), representing a preliminary estimate of
the Tenant’s CapX Share of the Property Repairs (as defined in the Second
Amendment), which the parties acknowledge and reaffirm are CapX Expenses under
and as defined in Section 3.08(d) of the Lease. Within thirty (30) days after
Closing, the parties shall jointly define and agree on the specific extent and
final cost of the Property Repairs and calculate Tenant’s CapX Share of such
amount. At that time, the parties shall also determine the Useful Life of such
CapX Expense as contemplated by the Lease and agree upon what constitutes
“substantial completion” of each such Property Repair (“Repairs Substantial
Completion”). The amount of the Property Repair Advance shall be applied against
the amount of Tenant’s CapX Share, calculated in accordance with this Section
and the Lease. Any excess in the amount of the Property Repair Advance over the
calculated amount of Tenant’s CapX Share relating thereto shall be reimbursed to
Seller within five (5) days following the date of the Repairs Substantial
Completion. Buyer shall promptly commence after Closing, and diligently pursue
thereafter, each Property Repair through to completion. Nothing herein shall be
deemed to otherwise amend, limit or reduce the continuing obligations of Seller
as Tenant under the Lease in connection with CapX Expense that may arise from
and after the date hereof.

 

4. The Closing shall occur on or before February 1, 2019.

 



 

 

 

5. Except to the extent explicitly modified herein, all terms and conditions of
the Agreement shall otherwise remain in full force and effect.

 

6. The agreements contained in this Third Amendment shall survive the Closing.

 

 

SELLER:       BLONDER TONGUE LABORATORIES, INC.       By: /s/ Robert J. Pallé  
  Name: Robert J. Pallé, Chief Executive Officer       : BUYER:       JAKE BROWN
RD, LLC       By: /s/ Arvee Claravall     Name: Arvee Claravall     Title: CFO

 



 

 